Name: Council Regulation (EEC) No 2056/92 of 30 June 1992 fixing the minimum price for unlined cotton for the 1992/93 marketing year
 Type: Regulation
 Subject Matter: prices;  plant product
 Date Published: nan

 30 . 7 . 92 Official Journal of the European Communities No L 215 / 15 COUNCIL REGULATION (EEC) No 2056 / 92 of 30 June 1992 fixing the minimum price for unginned cotton for the 1992/ 93 marketing year THE COUNCIL OF THE EUROPEAN COMMUNITIES , Whereas application of the abovementioned criteria results in the fixing of the minimum price at the level given below, Having regard to the Treaty establishing the European Economic Community , Having regard to the Act of Accession of Greece , and in particular Protocol 4 on cotton , as last amended by Regulation (EEC) No 2052 /92 ( »), Having regard to Council Regulation (EEC) No 2169 / 81 of 27 July 1981 laying down the general rules for the system of aid for cotton ( 2 ), and in particular Article 9 ( 1 ) thereof, HAS ADOPTED THIS REGULATION: Article 1 For the 1992 / 93 marketing year , the minimum price for unginned cotton provided for in Article 9 ( 1 ) of Regulation (EEC) No 2169 / 81 shall be ECU 97,65 per 100 kg. That price shall apply to goods at the farm gate . Article 2 The price fixed in Article 1 shall be for unginned cotton meeting the quality indicated in Article 1 (2 ) of Regulation (EEC) No 2055 / 92 fixing the guide price for unginned cotton for the 1992 / 93 marketing year ( 4 ). Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . It shall apply from 1 September 1992 . Having regard to the proposal from the Commission ( 3 ), Whereas , pursuant to Article 9 (2 ) of Regulation (EEC) No 2169 / 81 , the Council is to fix a minimum price for unginned cotton each year at a level enabling producers to sell at a price as close as possible to the guide price ; whereas that price must take account of market fluctuations and the cost of transporting the unginned cotton from the production areas to the ginning areas ; whereas that price must be fixed for the quality to which the guide price relates andmust apply at the farm gate; This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 30 June 1992 . For the Council The President Arlindo MARQUES CUNHA (') See page 10 of this Official Journal . ( 2 ) OJ No L 211 , 31 . 7 . 1981 , p. 2 . Last amended by Regulation (EEC ) No 2053 / 92 ( see page 12 of this Official Journal ). ( 3 ) OJ No C 119 , 11 . 5 . 1992 , p. 29 . ( 4 ) See page 14 of this Official Journal .